August 26 2014


                                           DA 13-0823

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2014 MT 233N



SHAWN HOWARD WELLER,

              Petitioner and Appellant,

         v.

STATE OF MONTANA,

              Respondent and Appellee.



APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. CDV-2013-358
                       Honorable Kathy Seeley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Shawn Howard Weller, Self-Represented, Shelby, Montana

                For Appellee:

                       Timothy C. Fox, Montana Attorney General, Mardell Ployhar, Assistant
                       Attorney General, Helena, Montana

                       Leo J. Gallagher, Lewis and Clark County Attorney, Helena, Montana



                                                   Submitted on Briefs: August 6, 2014
                                                              Decided: August 26, 2014


Filed:

                       __________________________________________
                                         Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(d), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     Shawn Weller appeals from the District Court’s Order of November 26, 2013,

denying his petition for postconviction relief. We affirm.

¶3     Weller filed a timely petition for postconviction relief arising from the July 2012

revocation of his suspended sentence and committing him to serve the remaining term of

his original sentence imposed in 2008 after his conviction for felony DUI, persistent

felony offender. Weller contends that he received ineffective assistance of counsel in the

revocation proceedings even though he acknowledges that he specifically fired his

attorney and the record reflects that he requested to represent himself. Weller also

contends that many of the people he dealt with in this process were biased and prejudiced

against him and that they repeatedly lied and committed all manner of criminal offenses.

As the District Court stated, Weller “does not clearly delineate” his claims and “it is

difficult to discern what his claims actually are.”

¶4     After reviewing the record, it is clear that the District Court properly concluded

that Weller’s claims could have been raised on direct appeal and, because they were not,

they are procedurally barred. Section 46-5-105(2), MCA. In addition, the District Court


                                              2
properly concluded that Weller failed to provide any material support for his claims of

ineffective assistance of counsel, or for any other cognizable claims.

¶5     We have determined to decide this case pursuant to Section I, Paragraph 3(d) of

our Internal Operating Rules, which provides for memorandum opinions. The issues in

this case are controlled by settled Montana law which the District Court correctly applied.

¶6     Affirmed.


                                                 /S/ MIKE McGRATH

We Concur:


/S/ BETH BAKER
/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ JIM RICE




                                             3